                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                     )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )      No.: 3:19-CR-23-TAV-HBG
                                              )
JOSHUA A. BAIRD,                              )
                                              )
              Defendant.                      )


                                         ORDER

       Before the Court is defendant’s motion to continue his sentencing hearing and the

deadline for objections to the presentence report [Doc. 21]. Objections to the presentence

report were due on July 16, 2019, and sentencing is set for August 7, 2019. In support of

his motion, defendant states that defense counsel has identified an issue with the

presentence report that necessitates an objection, and further that counsel needs additional

time to prepare for sentencing. Defendant advises that the government does not object to

a continuance.

       The sentencing hearing in this case is reset for Wednesday, September 11, 2019,

at 11:00 a.m. The parties are referred to Local Rule 83.9(j) for the relevant deadlines

associated with the filing of sentencing memoranda and/or motions, which shall be

calculated from the new sentencing date.

       IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE
